Exhibit 10.1

 

AMENDMENT AND WAIVER

TO

SECURITIES PURCHASE AGREEMENT

 

This Amendment and Waiver (this “Amendment”), dated as of July 2, 2012, is made
to the Securities Purchase Agreement, dated as of February 22, 2011 (the
“Purchase Agreement”), between PLC Systems Inc., a Yukon Territory corporation
(the “Company”) and GCP IV LLC (the “Holder”).  The Holder is the “Purchaser”
under the Purchase Agreement.  Terms used as defined terms herein and not
otherwise defined shall have the meanings provided therefor in the Purchase
Agreement.

 

WHEREAS, Section 2.1(b) of the Purchase Agreement provides that, at the sole
discretion of the Holder, the Company shall sell, and the Holder shall purchase,
an aggregate of $1,000,000 of principal amount of Debentures at the Second
Closing, irrespective of the Company meeting the Second Closing Corporate
Milestones;

 

WHEREAS, the Company and the Holder wish to amend and waive certain terms and
conditions of the Transaction Documents pursuant to the terms hereof;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Holder agree as follows:

 

1.                                       Waivers.

 

(a)                                  Waiver of Notice Requirement for Second
Closing.  The Company hereby agrees to waive the 15 Trading Day notice
requirement set forth in Section 2.1(b) of the Purchase Agreement.

 

(b)                                 Waiver of Second Closing Corporate
Milestones.  The Holder hereby acknowledges that the Company has not met the
Second Closing Corporate Milestones set forth in Section 2.3(b)(v) of the
Purchase Agreement.  As such, the Holder hereby expressly waives the requirement
that the Company has met the Second Closing Corporate Milestones in order to
consummate the Second Closing.  The Second Closing shall occur on July 2, 2012.

 

(c)                                  Waivers of Defaults.  The Holder hereby
acknowledges that since the First Closing the Company has failed to perform
certain obligations under the Transaction Documents and that certain schedules
to the Transaction Documents failed to set forth certain correct or necessary
information, all as set forth on Schedule 1(c) attached hereto.  As such, the
Holder hereby expressly waives each default or Event of Default under any
Transaction Document resulting from one or more of the failures set forth on
Schedule 1(c).

 

--------------------------------------------------------------------------------


 

2.                                       Amendments to Purchase Agreement.

 

(a)                                  Definition of Exempt Issuance.  The Holder
hereby confirms that the issuance of up to 2,500,000 shares of Common Stock to
JFS Investments, Inc. and Garden State Securities, Inc. constitute an “Exempt
Issuance” (as defined in the Purchase Agreement).  As such, the definition of
“Exempt Issuance” in the Purchase Agreement shall be amended to add the
following clause (e):

 

“, and (e) the issuance of up to 2,500,000 shares of Common Stock, in the
aggregate, to JFS Investments, Inc. and Garden State Securities, Inc.”

 

(b)                                 Change in Address.  The Company and the
Holder agree that the address for notices and the principal place of business of
the Company and PLC Medical Systems, Inc. changed on or about August 1, 2011
from 10 Forge Park, Franklin, Massachusetts 02038 to 459 Fortune Boulevard,
Milford, Massachusetts 01757.  As such all references in the Transaction
Documents, including any schedule thereto, to 10 Forge Park, Franklin,
Massachusetts 02038 shall be amended to refer instead to 459 Fortune Boulevard,
Milford, Massachusetts 01757.

 

(c)                                  Disclosure Schedules.  The Company and the
Holder agree that changes after the First Closing require the updating of the
following disclosure schedules to the Transaction Documents (the “Updated
Disclosure Schedules”):

 

Section 3.1(n) of the Disclosure Schedules

Section 3.1(s) of the Disclosure Schedules

Schedule A to the Security Agreement

Schedule J to the Security Agreement

Schedule 1 to the Subsidiary Guarantee

 

As such, the Company and the Holder agree that the Updated Disclosure Schedules
are amended to read in their entirety as set forth in Schedule 2(e) attached
hereto.

 

(d)                                 Intellectual Property.  Since the date of
the Purchase Agreement the Company has filed two additional patents
applications, as set forth on Schedule 2(f) (the “New Patents”).  As such,
Exhibit A to the Grant of Security Interest in Patents and Trademarks, dated as
of February 22, 2011 (the “Grant”) shall be amended to include the New Patents. 
Any and all references to Patents in the Grant shall include the New Patents. 
Furthermore, any additional patents or patent applications applied for or
acquired by the Company shall be automatically included as part of Exhibit A to
the Grant and no further action shall need to be taken by either party.

 

(e)                                  Form of Debenture.  The Company and the
Purchaser agree that the initial conversion price set forth in Section 4(b) of
the Debentures issued in the Second Closing shall be $0.10.  As such, footnote
number 4 to the form of Debenture

 

2

--------------------------------------------------------------------------------


 

attached as Exhibit A to the Purchase Agreement shall be amended to read as
follows:

 

“For the Debentures issued in the First Closing and the Second Closing,
Conversion Price is $0.10; For the Debentures issued in the Third Closing, the
Conversion Price is the lesser of (i) $0.15 (subject to adjustment for forward
and reverse stock splits and the like) and (ii) the average of the VWAPS for the
10 Trading Days immediately prior to the date of the Third Closing, but in no
event less than $0.06 (subject to adjustment for forward and reverse stock
splits and the like).”

 

(f)                                    Additional Warrants.  The Company and the
Holder agree that, in addition to the Warrants to be issued by the Company at
the Second Closing pursuant to Section 2.2(a)(iv) of the Purchase Agreement, the
Company shall issue to the Holder Warrants, substantially in the form attached
as Exhibit B to the Purchase Agreement, to purchase up to an additional
10,000,000 shares of Common Stock at an exercise price of $0.25 per share.  As
such, Section 2.2(a) of the Purchase Agreement shall be amended to add the
following subsection (viii):

 

“(viii) as to the Second Closing, a Warrant registered in the name of such
Purchaser to purchase up to a number of shares of Common Stock equal to 100% of
such Purchaser’s Second Closing Subscription Amount divided by the Conversion
Price of the Debentures issuable at such Closing, with an exercise price of
$0.25 per share, subject to adjustment therein (the “Additional Second Closing
Warrants” (such Warrant certificate may be delivered within three Trading Days
of the Second Closing Date).  For the avoidance of doubt, the term “Warrants” as
used herein shall include the Additional Second Closing Warrants.”

 

3.                                       Representations and Warranties of the
Company.  The Company hereby makes the representations and warranties set forth
below to the Holder as of the date of this Amendment:

 

(a)                                  Authorization; Enforcement.  The Company
has the requisite corporate power and authority to enter into this Amendment and
otherwise to carry out its obligations hereunder.  The execution and delivery of
this Amendment by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
of Directors or the Company’s stockholders in connection therewith.  This
Amendment has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating

 

3

--------------------------------------------------------------------------------


 

to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)                                 Bring Down.  The Company expressly reaffirms
that each of the representations and warranties of the Company set forth in the
Purchase Agreement (as supplemented or qualified by the disclosures in any
disclosure schedule to Purchase Agreement, as updated through the date of this
Amendment), continues to be true, accurate and complete in all material respects
as of the date hereof, and except for any representation and warranty made as of
a certain date, in which case such representation and warranty shall be true,
accurate and complete as of such date, and the Company hereby remakes and
incorporates herein by reference each such representation and warranty (as
supplemented or qualified by the disclosures in any disclosure schedule to
Purchase Agreement, as updated through the date of this Amendment) as though
made on the date of this Amendment, except for any representation and warranty
made as of a certain date, in which case such representation and warranty is
remade as of such date.

 

4.                                       Representations and Warranties of the
Holder.  The Holder hereby makes the representations and warranties set forth
below to the Company as of the date of this Amendment:

 

(a)                                  Bring Down.  The Holder expressly reaffirms
that each of the representations and warranties of the Holder set forth in the
Purchase Agreement, continues to be true, accurate and complete in all material
respects as of the date hereof, and except for any representation and warranty
made as of a certain date, in which case such representation and warranty shall
be true, accurate and complete as of such date, and the Holder hereby remakes
and incorporates herein by reference each such representation and warranty as
though made on the date of this Amendment, except for any representation and
warranty made as of a certain date, in which case such representation and
warranty is remade as of such date.

 

(b)                                 Status as Purchaser.  The Holder was the
Purchaser at the First Closing, and has not assigned, transferred or encumbered
any of its rights under the Purchase Agreement or any of the Securities.

 

5.                                       Fees and Expenses.  At the Second
Closing, the Company agrees to reimburse Genesis Capital Advisors LLC $5,000 for
its legal fees and expenses in connection herewith.  Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Amendment.

 

6.                                       Public Disclosure.  On or before 9:30
am (New York City time) on the first Trading Day immediately following the date
hereof, the Company shall file a Current

 

4

--------------------------------------------------------------------------------


 

Report on Form 8-K, reasonably acceptable to the Holder disclosing the material
terms of the transactions contemplated hereby and attaching this Amendment as an
exhibit thereto.

 

7.                                       Reference to the Purchase Agreement. 
On and after the date hereof, each reference to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import shall mean and be a reference to the
Purchase Agreement as amended hereby.  No reference to this Amendment need be
made in any instrument or document at any time referring to the Purchase
Agreement, a reference to the Purchase Agreement in any such instrument or
document to be deemed to be a reference to the Purchase Agreement as amended
hereby.

 

8.                                       Effect on Transaction Documents. 
Except as expressly set forth above, all of the terms and conditions of the
Purchase Agreement and the Transaction Documents shall continue in full force
and effect after the execution of this Amendment and shall not be in any way
changed, modified or superseded by the terms set forth herein.  Notwithstanding
the foregoing, this Amendment shall be deemed for all purposes as an amendment
to the Purchase Agreement as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of the Purchase
Agreement, on the one hand, and the terms and provisions of this Amendment, on
the other hand, the terms and provisions of this Amendment shall prevail.

 

9.                                       Amendments and Waivers. The provisions
of this Amendment can be amended or waived in the manner permitted under the
Purchase Agreement.

 

10.                                 Execution. This Amendment may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

11.                                 Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be determined pursuant to the Governing Law provision of the Purchase Agreement.

 

12.                                 Entire Agreement.  This Amendment contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

 

PLC SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

/s/ GREGORY W. MANN

 

 

 

Name:  Gregory W. Mann

 

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

Agreed to and Accepted:

 

 

 

 

 

PLC MEDICAL SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

/s/ GREGORY MANN

 

 

Name: Gregory Mann

 

 

Title:  Vice President

 

 

 

 

 

PLC SYSTEMAS MEDICOS INTERNACIONAIS

 

 

(DEUTSCHLAND) GMBH

 

 

 

 

 

 

 

 

By:

/s/ VINCENT PUGLISI

 

 

Name: Vincent Puglisi

 

 

Title:  Managing Director

 

 

 

[SIGNATURE PAGE OF HOLDER FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF HOLDERS TO PLCSF AMENDMENT]

 

Name of Holder:

GCP IV LLC

 

 

Signature of Authorized Signatory of Holder:

/s/ ETHAN BENOVITZ

 

 

Name of Authorized Signatory:

Ethan Benovitz

 

 

Title of Authorized Signatory:

Managing Member of Manager

 

 

7

--------------------------------------------------------------------------------


 

Schedule 1(c)

Existing Defaults

 

1.                                       The Company and its Subsidiaries
(collectively, the “Debtors”) may have failed to give timely notice to the
Holder and the Agent under the Security Agreement of the relocation of the
principal place of business of the Company and PLC Medical Systems, Inc. (and
books, records and other Collateral located there) on or about August 1, 2011
from 10 Forge Park, Franklin, Massachusetts 02038 (the “Old Office”) to 459
Fortune Boulevard, Milford, Massachusetts 01757 (the “New Office”).

 

2.                                       From on or about August 1, 2011 through
the date of this Amendment, Schedule A to the Security Agreement incorrectly
identified the Old Office instead of the New Office as the principal place of
business (and location of books, records and other Collateral) of the Company
and PLC Medical Systems, Inc. and failed to indicate that the New Office was not
owned by the Company or any of its Subsidiaries.

 

3.                                       From June 7, 2011 through the date of
this Amendment, Schedule J to the Security Agreement failed to include a
reference to the Indenture of Lease dated June 7, 2011 between Milford Spec
Realty, LLC and PLC Medical Systems, Inc., the lease for the New Office (the
“New Lease”).  The Lien under the Security Agreement therefore applies to the
New Lease and constitutes a default under the New Lease.

 

4.                                       Since the First Closing, the Company
has timely filed all annual reports on Form 10-K, all quarterly reports on
Form 10-Q and its Definitive Proxy Statements.  The Company was late in filing
its Form 8-K reports announcing the results of its annual stockholders meetings
in 2011 and 2012.

 

5.                                       The Debtors failed to record (i) with
the USPTO the security interest under the Security Agreement in patent
application 13/134,398 filed June 6, 2011 and (ii) with the European Patent
Office the security interest under the Security Agreement in patent application
10736124.8 filed July 28, 2011 (such patent applications and underlying
Intellectual Property, collectively, the “New Intellectual Property”).  The
Debtors also failed to give the Agent under the Security Agreement notice of the
creation or acquisition of the New Intellectual Property.

 

8

--------------------------------------------------------------------------------


 

Schedule 2(e)

Updated Disclosure Schedules

 

[see attached]

 

9

--------------------------------------------------------------------------------


 

Disclosure Schedule 3.1(n)

 

Pursuant to the terms of an External Manufacturing Agreement dated June 4, 2010
by and between PLC Medical System, Inc. (“PLC Medical”) and Cogmedix, Inc.
(“Cogmedix”), as security for amounts due to Cogmedix for services rendered to
PLC Medical, PLC Medical has granted Cogmedix a security interest in and to and
a lien on all of PLC Medical’s property that may be in the possession of
Cogmedix.

 

Liens of banks in deposit accounts of the Company and the Subsidiaries.

 

Pursuant to the terms of that certain Industrial Lease dated June 7, 2011 by and
between PLC Medical and Milford Spec Realty LLC (“Landlord”), PLC Medical has
deposited $4,425 with Landlord as a security deposit.

 

--------------------------------------------------------------------------------


 

Disclosure Schedule 3.1(s)

 

Pursuant to an agreement dated January 19, 2010, the Company has paid Natixis
Bleichroeder, LLC (“Natixis”) $50,000 and is obligated to pay Natixis an
additional $270,000 at the First Closing as a fee for their services in
connection with arranging this financing by the Purchasers. The terms of the
agreement also provide that the Company may have further financial obligations
to Natixis, including the payment of transaction fees to Natixis equal to 8% of
the gross amount of funds (if any) paid by the Purchasers to the Company at the
Second Closing and Third Closing.

 

--------------------------------------------------------------------------------


 

Schedule A

 

Principal Place of Business of Debtors:

 

PLC Systems Inc.: 459 Fortune Boulevard, Milford, Massachusetts (not owned)

 

PLC Medical Systems, Inc.: 459 Fortune Boulevard, Milford, Massachusetts (not
owned)

 

PLC Systemas Medicos Internacionais (Deutschland) GmbH: Borsteler Chaussee 55,
D-22453 Hamburg, Germany (not owned)

 

Locations Where Collateral is Located or Stored:

 

459 Fortune Boulevard, Milford, Massachusetts

 

Name

 

Address

 

City

 

State

 

Contents

Phase 2 Medical Manufacturing, Inc.

 

88 Airport Drive

 

Rochester

 

NH

 

Misc. plastic parts to build to RG sets

Cogmedix

 

70 Hartwell St.

 

W. Boylston

 

MA

 

Misc. plastic parts to build to RG consoles

York Imperial Plastics

 

718 Country Road

 

York

 

PA

 

MD00039 & 40 Plastic enclosure molds

Axle International BV

 

Nieuwe Uitleg 28

 

S-Gravenhage

 

Netherland (The Hague)

 

RG Console S/N 6005 & 6011

Cardiocentro Ticino (Care of Salipharm GmbH)

 

Via Tesserete 48

 

Lugano

 

Switzerland

 

RG Console S/N 6007

London Chest Hospital

 

Bonner Road

 

London

 

England

 

RG Console S/N 6008 & 6009

PLC Systemas Medicos Internacionais (Deutschland) GmbH

 

Borsteler Chaussee 55

 

Hamburg

 

Germany

 

 

IZASA, SA

 

Aragoneses 15

 

Madrid

 

Spain

 

RG Console S/N 6010

Endovascular-Dispositivos Médicos

 

LDA, Praceta Ferreira de Mira, 1 A/B, 2820-273

 

Charneca de Caparica

 

Portugal

 

RG Console S/N 6012

Hsin Tung Medical China / Taiwan Distributor

 

Building 205-217 Jinshang Rd.

 

Xramen

 

China

 

RG consoles S/N 6013 & 6014

Centro Cardioloico Monzino (Care of

 

University of Milan

 

Milan

 

Italy

 

RG Consoles S/N 6024, 6025, 6026

 

--------------------------------------------------------------------------------


 

Name

 

Address

 

City

 

State

 

Contents

Artech)

 

 

 

 

 

 

 

 

PLC Medical Systems, Inc.
(US Clinical Sites)

 

459 Fortune Blvd.

 

Milford, MA

 

USA

 

RG Consoles S/N 6073, 6200, 6202, 6203, 6214, 6218, 6219, 6221, 6222, 6223,
6224, 6225, 6226, 6227, 6242

Yokohama Sakae Kyosai Hospital

 

132 Katsura-cho

 

Yokohama

 

Japan

 

RG Console S/N 6208

New Zealand Medical & Scientific

 

2A Fisher Crescent

 

Auckland

 

New Zealand

 

RG Console S/N 6081

Australasian Medical & Scientific Limited

 

19-21 Gibbes St

 

Chatswood

 

Australia

 

RG Console S/N 6086

 

--------------------------------------------------------------------------------


 

Schedule J

 

External Manufacturing Agreement dated June 4, 2010 by and between PLC Medical
System, Inc. and Cogmedix, Inc.

 

Lease dated June 19, 1996 by and between CRP-2 Forge, LLC and PLC Medical
Systems, Inc., as amended by that certain Amendment to Lease dated June 20,
2001, as further amended by that certain Second Amendment to Lease dated as of
October 1, 2004, as further amended by that certain Third Amendment to Lease
dated May 22, 2009

 

Asset Purchase Agreement dated November 5, 2010 by and among Novadaq Corp., PLC
Systems Inc., PLC Medical Systems, Inc., PLC Sistemas Medicos Internacionais
(Deutschland) GmbH and, solely for the purpose of Section12.20 thereto, Novadaq
Technologies Inc.

 

Transition Services Agreement dated February 1, 2011 by and among Novadaq Corp.,
PLC Systems Inc., PLC Medical Systems, Inc. and PLC Sistemas Medicos
Internacionais (Deutschland) GmbH

 

Industrial Lease dated June 7, 2011 by and between Milford Spec Realty, LLC and
PLC Medical Systems, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

GUARANTORS

 

The following are the names, notice addresses and jurisdiction of organization
of each Guarantor.

 

 

 

 

 

COMPANY

 

 

 

JURISDICTION OF

 

OWNED BY

 

 

 

INCORPORATION

 

PERCENTAGE

 

 

 

 

 

 

 

PLC MEDICAL SYSTEMS INC.

 

DELAWARE

 

100

%

 

 

 

 

 

 

PLC SYSTEMAS MEDICOS
INTERNACIONAIS (DEUTSCHLAND)
GMBH

 

Germany

 

100

%

 

c/o PLC Systems Inc.

459 Fortune Boulevard

Milford, MA 01757

Attention:  Chief Executive Officer and Chief Financial Officer

 

With a copy to (which shall not constitute notice):

 

Neil H. Aronson

Gennari Aronson, LLP

250 First Avenue

Needham, MA 02494

 

--------------------------------------------------------------------------------


 

Schedule 2(f)

New Intellectual Property

 

US Patents Applications Pending:

 

Serial
Number

 

Title

 

Filing Date

 

13/134,398

 

Patient Hydration Method to prevent renal damage from any toxin

 

6/6/11

 

 

European Patent Applications Pending:

 

Serial
Number

 

Title

 

Filing Date

 

10736124.8

 

Fluid Replacement Device- user interface and additional scale

 

7/28/11

 

 

--------------------------------------------------------------------------------

 